Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on March 17, 2021. Claims 1-34 are currently pending. Claims 1-14 were withdrawn during an earlier restriction requirement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18, 20-21, 23-21, 23-24, 26, 28-29 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0188765 to Stolarski et al. (Stolarski) (previously cited) in view of US Patent No. 7,778,699 to Ferrise et al. (Ferrise). 
In reference to at least claims 15 and 23
Stolarski teaches automated pace-mapping for identification of cardiac arrhythmic conductive pathways and foci which discloses a computer implemented method, comprising: accessing, by at least one processor, an first input cardiac signal using an electrode attached to a patient (e.g. obtains electrocardiographic signals measured by electrodes within the patient, paragraph [0052], [0135], [0139]); accessing, by the at least one processor, a detection threshold (e.g. identify and mark pattern of interest, characterize and produce signature pattern of interest, paragraph [0025], [0136], [0142]-[0143]); establishing by the at least one processor a time reference point within a known signal pattern specifying a voltage variation over time that defines a morphology 
In the analogous art of detecting cardiac signals and arrhythmia detection, Ferrise teaches a system and method for trigger-specific recording of cardiac signals using an implantable medical device which discloses storing diagnostic triggers including morphological template trigger(s) associated within a stored morphology template, (e.g. Col. 8, l. 55 - Col. 9, l. 32) and using those diagnostic triggers to determine particular cardiac signals that will be stored or displayed (e.g. Col. 8, ll. 2-9, Col. 24, ll. 10-26, Col. 24, l. 64-Col. 25, l. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method/CRM of Stolarski with the teachings of Ferrise to include using the known signal pattern as a diagnostic trigger for storing or displaying portions of other sensed cardiac signals based on the diagnostic trigger presence within a sensed (first) cardiac signal in order to yield the predictable result of providing the physician with a clear view of diagnostic information that can be further analyzed  to determine whether the sensed cardiac signals truly exhibit a pattern indicative of an abnormal cardiac activity to aid in determining therapy that will be provided.   
In reference to at least claims 16 and 24
Stolarski modified by Ferrise discloses wherein the known signal pattern is captured during a previous patient procedure or a current patient procedure (e.g. 
In reference to at least claims 18 and 26
Stolarski modified by Ferrise discloses wherein the matching further comprises: matching, by the at least one processor, the portion of the first input cardiac signal to the known signal pattern based on a correlation function (e.g. ‘765, measure of the match to pattern of interest, paragraphs [0140], [0143]).
In reference to at least claims 20 and 28
Stolarski modified by Ferrise discloses signal matching and the use of confidence levels for indicating the quality of signal matching (e.g. ‘765, paragraphs [0140], [0149]). 
In reference to at least claims 21 and 29
Stolarski modified by Ferrise discloses wherein the displaying further comprises: displaying, by the at least one processor, the portion of the second input cardiac signal based on a color associated with the known signal pattern (e.g. ‘765, different colors, icons or highlighted areas, paragraph [0139]).
In reference to at least claim 31
Stolarski modified by Ferrise discloses displaying, by the at least one processor, the portion of the second input cardiac signal based on a display interval associated with the second input cardiac signal (e.g. ‘765, a portion of an input cardiac signal within fitting window 52 can freeze, select a particular occurrence, add other patterns of interest etc., Fig. 13, paragraph [0141]). Further, Ferrise discloses using the diagnostic triggers to determine particular cardiac signals that will be stored or displayed (e.g. Col. 8, ll. 2-9, Col. 24, ll. 10-26, Col. 24, l. 64-Col. 25, l. 4), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method/CRM of Stolarski to include displaying the second cardiac signal based on a display interval based on the (first) cardiac signal determined to include the diagnostic trigger in order to yield the predictable result of providing the physician with a clear view of diagnostic information that can be further analyzed  to determine whether the sensed cardiac signals truly exhibit a pattern 
In reference to at least claim 32
Stolarski modified by Ferrise discloses wherein the displaying further comprises: displaying, by the at least one processor, the portion of the first input cardiac signal and the portion of the second input cardiac signal in a non-overlapping format (e.g. ‘765, input cardiac signals displayed in a non-overlapping format, Fig. 13).
In reference to at least claim 33
Stolarski modified by Ferrise discloses wherein the displaying further comprises: displaying, by the at least one processor, the portion of the first input cardiac signal overlaid on the portion of the second input cardiac signal (e.g. ‘765, input cardiac signals can be overlaid on each other, Fig. 13).
In reference to at least claim 34
Stolarski modified by Ferrise discloses wherein the displaying further comprises: displaying, by the at least one processor, the portion of the first input cardiac signal that occurs before the reference point for the matched known signal pattern and the portion of the second input cardiac signal that occurs after the time point for the matched known signal pattern (e.g. ‘765, input cardiac signals displayed before and after a cardiac pattern of interest, Fig. 13).

Claims 17,22,25 and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0188765 to Stolarski et al. (Stolarski) in view of US Patent No. 7,778,699 to Ferrise et al. (Ferrise) as applied to claims 15 and 23 further in view of US 2009/0275850 to Mehendale et al. (Mehendale) (previously cited).
In reference to at least claims 17 and 25
Stolarski modified by Ferrise teaches a method/CRM according to claims 15 and 23 but does not explicitly teach the known signal pattern being stored in a database.
Mehendale teaches a computer implemented method, comprising: accessing, by at least one processor, an input cardiac signal (e.g. receives the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method/CRM of Stolarski modified by Ferrise with the teachings of Mehendale to include the known signal(s) being stored in a database in order to yield the predictable result of providing a place of storage of known signal patterns for future ECG analysis to compare the patient’s condition over time to determine whether the patient’s condition is improving. 
In reference to at least claims 22 and 30
Stolarski modified by Ferrise teaches a method/CRM according to claims 15 and 23 but does not explicitly teach wherein the matching further comprises: matching, by the at least one processor, the portion of the input cardiac signal to the known signal pattern based on weight specific areas of the known signal pattern.
Mehendale teaches a computer implemented method, comprising: accessing, by at least one processor, an input cardiac signal (e.g. receives the acquired ECG data and analyzes the data, Fig. 1, paragraph [0031]); accessing, by the at least one processor, a detection threshold (e.g. match region that is used to compare the signals and determine a degree of similarity between the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method/CRM of Stolarski modified by Ferrise with the teachings of Mehendale to include matching the portion of the input cardiac signal to the known signal pattern based on weight specific areas of the known signal pattern in order to yield the predictable result of providing levels of priority to the known signal pattern for determining features within the known signal pattern that are of more interest in identifying aberrant behavior.   

Claims 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0188765 to Stolarski et al. (Stolarski) in view of US Patent No. 7,778,699 to Ferrise et al. (Ferrise) as applied to claims 15 and 23 further in view of US 2014/0163395 to Sapp, Jr. et al. (Sapp) (previously cited).
In reference to at least claims 19 and 27
Stolarski modified by Ferrise teaches a method/CRM according to claims 15 and 23 but does not explicitly teach matching the portion of the input cardiac signal to the known signal pattern based on a mean absolute deviation function. 
Sapp teaches a computer-aided localization of site of origin of cardiac activation which teaches signal matching which discloses using waveform 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method/CRM of Stolarski modified by Ferrise with the teachings of Sapp to include matching the portion of the input cardiac signal to the known signal pattern based on a mean absolute deviation function in order to provide the predictable result of utilizing a technique that identifies the signal that closely resembles the template with minimal deviations. 

Response to Arguments
Applicant’s arguments with respect to claims 15 and 23 have been considered but are moot because the rejections has been updated to include additional references in view of the claim amendments and the arguments do not apply to any of the references being used in the current rejection to teach the amended claim limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5,908,392 to Wilson et al. which teaches a system and method for recording and storing medical data in response to a programmable trigger. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792